DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2021 and 12/17/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:
	-Claim 1 recites “the presence or absence of operation” multiple times but this would be better recited as just “presence or absence of operation” in each instance.  
	-Claim 1, line 8 recites “the operation” would be better recited as “operation”. 
	-Claim 1, lines 13-14 recite “the flow rate of air” which would be better recited as “a flow rate of air”.
	-Claim 2 recites “the flow rate of air” but this should be “a flow rate of air”.
	-Claim 6 recites “the volume” but this should instead be “a volume”.
	-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 10-11 recite “a timer piston configured to move in one direction and perform timekeeping”. This limitation renders the claim indefinite as it is unclear as to what “timekeeping” is intending to refer to. While it can be assumed that some form of timing is achieved with the movement of the piston but it is unclear as to what the timing is intending to relate to relative to the operation and/or structure of the tool. 
	Regarding Claim 8, lines 6-8 recite “a flow path is formed between the plurality of timer piston housings, and the plurality of timer piston housings are fitted via ribs having a crushing margin for aligning the positions of central axes of the plurality of timer piston housings”. This limitation renders the claim indefinite as it is unclear as to what “fitted via ribs having a crushing margin” is intending to encompass, and specifically, it is unclear as to what a “crushing margin” is intending to refer to. Further “the positions of central axes” renders the claim further indefinite as the limitation lacks antecedent basis within the claim. 
	Claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from Claim 1 outlined above. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nagao (US PGPUB 2019/0111552).
Regarding Claim 1, Nagao discloses a pneumatic tool (1; Figure 1) comprising: 
a drive part (8, 9) configured to be driven by compressed air (Para. 0027); 
a control valve (formed by cap 18 and cylinder 10) configured to switch the presence or absence of operation of the drive part (8, 9; Para. 0027);
an on-off valve part (O-ring 66c, hole 65c; Figure 5) configured to switch the presence or absence of operation of the control valve (10, 18; via discharging the pressurized air and causing the chamber 50 to return to atmospheric pressure per Para. 0047); and 
a timer part (65) configured to control the operation of the on-off valve part (66c, 65c via axial movement of piston 65; Para. 0047) and switch the presence or absence of operation of the control valve (10, 18) after a lapse of a predetermined time (Para. 0047 discloses the movement of the piston 65 closes off the supply of air such that the chamber 50 returns to atmospheric pressure and “the driving operation is not performed even if the operator presses the push lever 15 to the driving material” and it is noted that the “driving operation” includes the operation of the control valve), 
wherein the timer part (65) comprises a timer piston (65) configured to move in one direction and perform timekeeping (Paras. 0029, 0044, 0047), and a timer piston cylinder (70) configured to support the timer piston (65) such that the timer piston (65) can slide (Para. 0029), 
wherein the pneumatic tool (1) comprises a throttle part (spring 77 and cap 80 act to throttle/control the flow rate of air via cooperation with piston 65) configured to throttle a flow rate of air flowing into or flowing out from the timer piston cylinder (70), and 
an adjustment part (78) configured to adjust an operating time of the timer piston (65; Para. 0044 which recites “the spring pressure adjusting ring 78 can adjust the strength of the energizing force applied by the spring 77 to the relief valve piston 65, and functions as an adjusting mechanism to adjust a time from keep pulling the trigger lever 21 to starting making the notification sound, or a time required for discharging the compressed air”).  

Regarding Claim 4, Nagao discloses the adjustment part (78) changes an urging force of an urging member (77) that urges the timer piston (65; Para. 0044).  

Regarding Claim 5, Nagao discloses the adjustment part (78) switches the urging force of the urging member (77) in a stepwise manner (Para. 0044 discloses a screw type adjustment and therefore the strength of the spring can be adjusted in a stepwise manner for every turn of the adjustment).  
Regarding Claim 8, Nagao discloses the timer part (65) comprises a timer piston housing assembly (70, 80) in which a plurality of timer piston housings (70, 80) supporting the timer piston (65; Para. 0029) are fitted in an axial direction of the timer piston (65 as shown), and wherein, in the timer piston housing assembly (70, 80), a flow path is formed between the plurality of timer piston housings (70, 80; note that air flow is formed through both 70 and 80 during both pressurizing and venting of the chamber 50), and the plurality of timer piston housings (70, 80) are fitted via ribs having a crushing margin for aligning the positions of central axes of the plurality of timer piston housings (70, 80; see “Annotated View of Figure 5” below). 

    PNG
    media_image1.png
    463
    329
    media_image1.png
    Greyscale

Annotated View of Figure 5

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bauer (US PGPUB 2014/0231485).

Regarding Claim 1, Bauer discloses a pneumatic tool (nailer of Figure 1) comprising:
a drive part (plunger 50 and piston 52) configured to be driven by compressed air (Para. 0061); 
a control valve (main valve 56) configured to switch the presence or absence of operation of the drive part (50, 52; Para. 0030); 
an on-off valve part (pilot valve 58) configured to switch the presence or absence of operation of the control valve (56; Para. 0061 discloses movement of control piston 94 controls the aeration and deaeration of space 114 above the main valve comprising member 116 as shown in Figure 3); and 
a timer part (chamber 62 comprising spring 128 and piston 124; Figure 3) configured to control the operation of the on-off valve part (58; see Para. 0063, 0064 which discloses the piston 124 blocks piston 94 from moving upward to allow driving) and switch the presence or absence of operation of the control valve (56 via blocking of piston 94 per Para. 0063 and therefore preventing the control valve to move via deaeration of 114 per Para. 0061) after a lapse of a predetermined time (Para. 0024, 0028, 0029, 0067), 
wherein the timer part (62, 128, 124) comprises a timer piston (124) configured to move in one direction and perform timekeeping (note as chamber 62 is aerated, the pressure will move the piston 124 towards the locking position; Para. 0064), and a timer piston cylinder (cylinder bore formed in housing cap 142) configured to support the timer piston (124) such that the timer piston (124) can slide (Para. 0062), 
wherein the pneumatic tool comprises a throttle part (60) configured to throttle a flow rate of air flowing into or flowing out from the timer piston cylinder (bore in 142 via 132; Figure 3; Para. 0064), and an adjustment part (throttle adjustment per Para. 0028) configured to adjust an operating time of the timer piston (124; Para. 0028).  

Regarding Claim 2, Bauer discloses the adjustment part (adjustment of 60) changes the flow rate of air passing through the throttle part (60; Para. 0028 discloses altering a time it takes to achieve a pressure threshold by altering the throttle and therefore the flow rate must change).  


Regarding Claim 6, Bauer discloses the adjustment part (adjustment of throttle 60) changes the volume  of a flow path communicating with the throttle part (60; see Para. 0028 which discloses “The opening cross section of the throttle can be adjustable so that the time period can be individually adjusted” and since the opening is changed, the volume will change).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US PGPUB 2014/0231485), hereinafter Bauer 2014’, in view of Bauer (US Patent 5,370,037), hereinafter Bauer 537’.
	Regarding Claim 1, assuming arguendo that it cannot be readily assumed that the adjustment of the throttle part (60; Para. 0028) of Bauer 2014’ can be viewed as a separate adjustment part, in which the Examiner does not concede to, attention can be brought to Bauer 537’.
	Bauer 537’ teaches a pneumatic tool (10; Figure 1) which comprises a throttle part (77) configured to control air flow between a main chamber (32) and an atmosphere (via connection to 84 which connects to atmosphere via shift valve 79; Col 4, lines 14-18 and Col 5, lines 22-26, 54-56) and an adjustment member (needle 110 and screw head 111; Figure 2) which changes the flow rate of air passing through the throttle part (77) and the volume of a flow path (via changing the flow rate via the gap adjustment between 114 and 115; see Col 5, lines 38-42) communicating with the throttle part (77), wherein the adjustment part (110,111) switches the flow rate of air passing through the throttle part (77) and the volume of the flow path in a stepwise manner (via rotation of the screw in steps/ turns; Col 5, lines 27-42).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an adjustment part (110,111) as taught by Bauer 537’ into the throttle of Bauer 2014’ in order to readily perform the adjustment as disclosed by Bauer 2014’. By using the screw/needle adjustment taught by Bauer 537’, the throttle can be readily adjusted in multiple steps. 
	Regarding Claims 2 and 6, refer to the 102 rejection above.
	Regarding Claims 3 and 7, Bauer 2014’, as modified by Bauer 537’ will readily provide the adjustment part (of Bauer 537’) which switches the flow rate of air passing through the throttle part and the volume of the flow path in a stepwise manner, however, assuming arguendo that the adjustment of the flow rate or volume as taught by Bauer 537’ cannot be readily viewed as “stepwise”, in which the examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have incorporated an adjustment member that is movable/adjustable in a stepwise manner because Applicant has not disclosed that such adjustment provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the adjustment of Bauer 537’ because in each instance the adjustment can be readily and accurately obtained to change the timekeeping function. Therefore, it would have been an obvious matter of design choice to modify Bauer 2014’ to obtain the invention as specified in the claims.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US PGPUB 2014/0231485), hereinafter Bauer 2014’, either alone or in view of Bauer (US Patent 5,370,037), hereinafter Bauer 537’, and in further view of Nagao (US PGPUB 2019/0111552).
	Regarding Claims 4 and 5, Bauer 2014’, alone or as modified, discloses several features of the claimed invention including an urging member (128; Figure 3) but fails to explicitly disclose the adjustment part changes an urging force of the urging member that urges the timer piston, wherein the adjustment part switches the urging force of the urging member in a stepwise manner.  
	Nagao teaches an adjustment part (78; Figure 5) which adjusts a spring force (of 77) configured to perform as claimed (See the 102 rejections above for reference). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an adjustment part as taught by Nagao for adjustment of the urging member (128) of Bauer 2014’. By incorporating such an adjustment part, the spring force can be readily adjusted thereby adjusting the time keeping function thereof as taught by Nagao (Para. 0044).

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (US PGPUB 2019/0111552), in view of Bauer (US Patent 5,370,037), hereinafter Bauer 537’.

	Regarding Claims 2, 3, 6, and 7, Nagao discloses several features of the claimed invention but fails to explicitly disclose the adjustment part (78) changes the flow rate of air passing through the throttle part (77, 80) or the volume of a flow path communicating with the throttle part, wherein the adjustment part switches the flow rate of air passing through the throttle part and the volume of the flow path in a stepwise manner.  
	Attention can be brought to the teachings of Bauer 537’ which include another pneumatic tool (10; Figure 1) which comprises a throttle part (77) configured to control air flow between a main chamber (32) and an atmosphere (via connection to 84 which connects to atmosphere via shift valve 79; Col 4, lines 14-18 and Col 5, lines 22-26, 54-56) and an adjustment member (needle 110 and screw head 111; Figure 2) which changes the flow rate of air passing through the throttle part (77) and the volume of a flow path (via changing the flow rate via the gap adjustment between 114 and 115; see Col 5, lines 38-42) communicating with the throttle part (77), wherein the adjustment part (110,111) switches the flow rate of air passing through the throttle part (77) and the volume of the flow path in a stepwise manner (via rotation of the screw in steps/ turns; Col 5, lines 27-42).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a throttle adjustment member as taught by Bauer 537’ into the tool of Nagao. By incorporating such an adjustment member into Nagao, the time it takes for the timer part to disable driving operations can be further adjusted in addition to or in replacement of the spring adjustment (via 78). Note that incorporating such a screw/needle adjustment on the throttle of Nagao, further adjustment can be made from an outside of the tool (i.e. instead of having to remove the cap 80 and housing 70). 
	Further, assuming arguendo that the adjustment of the flow rate or volume as taught by Bauer 537’ cannot be readily viewed as “stepwise”, in which the examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have incorporated an adjustment member that is movable/adjustable in a stepwise manner because Applicant has not disclosed that such adjustment provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the adjustment of Bauer 537’or Nagao because in each instance the adjustment can be readily and accurately obtained to change the timekeeping function. Therefore, it would have been an obvious matter of design choice to modify Nagao to obtain the invention as specified in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	Oouchi (US PGPUB 2019/0022842) discloses a tool with a delay valve (26; Figure 1) which discharges compressed air in the tool after a predetermined time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/18/2022